FILED
                                                                                  June 8, 2021
                                                                                   released at 3:00 p.m.
                                                                               EDYTHE NASH GAISER, CLERK
No. 20-0037 – In re: Grandparent Visitation of L. M., et al.                   SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA

WOOTON, J., concurring:



              I concur with the majority’s determination that petitioner mother failed to

establish that the family court below abused its discretion in ordering a therapeutic

reunification schedule aimed at establishing visitation with respondent grandparents and

the children. There is no question that this case presents heart-wrenching facts which are

set against the backdrop of adults who are at odds, but all of whom who love and desire to

protect and maintain meaningful relationships with these children. As a result, the family

court was faced with the unenviable task of adhering to its statutory obligations under the

Grandparent Visitation Act, West Virginia Code §§ 48-10-101 to -1201 (2001), while

navigating the intensely emotional positions of the parties. In that regard, I write separately

to respond to the dissenting justices’ unfounded accusation that the family court—and the

majority—has cruelly relegated these children to mandatory grandparent visitation in

contravention of all applicable law and without regard to their best interests.



              What must first be disabused, however, is the contention that the family court

has ordered, and the majority sanctioned, “forced visitation” with respondents. In its initial

thirty-nine-page order, the family court painstakingly walked through the evidence

presented, undertook the required statutory considerations and made findings, and then laid

out a scrupulously designed reunification process potentially culminating in a counselor-

supervised contact schedule and ultimately, a phased visitation schedule. The order
                                         1
required respondents to jointly undergo three counseling sessions with a licensed counselor

specifically addressing appropriate conversations with the children and their proper role as

grandparents relative to decision-making authority. Petitioner was likewise required to

participate in a counseling session with the eldest children; concomitantly, the children’s

counselor (in the presence of the guardian ad litem) was to begin to “prepare the children

for reunification with their paternal grandparents in a therapeutic setting” with specific

assurances to the children that the process was not tantamount to “custody.” After this

required counseling, the reunification plan called for supervised contact “in a therapeutic,

family counseling setting” on a weekly basis; each child was to “phase-in” to the sessions

based on age. The involvement of the youngest, A. M., was deferred entirely to the

discretion and judgment of the counselors and guardian ad litem.



              Upon scheduling of a fifth family counseling session, the family court

intended to schedule a review hearing to “consider the propriety of progressing visitation

outside a therapeutic setting,” with the caveat that “[a]s recommended by the GAL, contact

should proceed as quickly or as slowly as the children and their counselors feel comfortable

with.” (Emphasis added). The court anticipated “multiple” review hearings over the

course of several months. Only after completion of this process, “[w]hen it is determined

by the Court that unsupervised visitation is appropriate,” a phased visitation schedule was

to be implemented. As caveat to all of the foregoing, the family court twice in its order

stated that “if, any time, the [petitioner] has a good faith belief that any of the children are

adversely and/or negatively affected by the visit to the point that it is detrimental to their
                                            2
well-being,” the process would immediately cease and a hearing held. Notably, at the time

this order was entered, all of the therapists were in favor of visitation.



              However, after entry of the initial order, the family court heard additional

testimony from three therapists who then no longer recommended visitation 1 and, as a

result, dramatically scaled back the already tentative reunification plan.         In lieu of

scheduled joint therapy sessions, the court substituted separate family counseling sessions

for respondents and the children, stating that it would “defer to the appointed reunification

therapist’s recommendation as to the proper frequency of these visits.” As to whether joint

therapy would ensue at all, the court stated it would “defer to the discretion and

recommendation of the reunification therapist as to if and when [] joint therapy sessions

with the minor children and the [respondents] are proper.” The court maintained its

intention to conduct periodic review hearings but unequivocally withdrew any order of

visitation and stated that any such future visitation “shall be carried out in accordance with

the recommendations of the reunification therapist.” Notably, the family court further

specifically excluded the two youngest children from this process and ordered that their

visitation with respondents would be addressed “at future hearings.”




       1
         These vacillating opinions alone demonstrate the difficulty presented by this case.
The divided vote of this Court reflects similarly. Therefore, to characterize the outcome of
this case as being callously indifferent to the best interests of the children and patently
wrong demonstrates an unforgiving assessment of the complexity of this case.
                                              3
              Despite this meticulous, thorough, and thoughtful reunification plan by the

family court, at least one dissent purports to be “astounded” by the majority’s

“inexcusable” affirmance of the plan. The dissenting justices accuse the courts below and

the majority of ignoring the opinions of 1) the children’s therapists; 2) the children

themselves; and 3) petitioner, an otherwise fit parent—all in direct contravention of

statutory law and United States Supreme Court precedent. However, nothing could be

further from the truth. In fact, it is the dissenting opinions which afford these three pieces

of evidence improper weight and in so doing sends a confounding message regarding our

statutory guidance and caselaw.



              First, the dissenting justices accuse the majority of ignoring the opinions of

the children’s therapists that visitation was not in the children’s best interests. As a

threshold matter, the majority correctly observes that “expert opinions” are nowhere

contained within the statutory factors to be considered by the court as set forth in West

Virginia Code § 48-10-502.        To therefore give the therapists’ opinions seemingly

dispositive weight, as do the dissents, is completely outside of the statutory construct.

Further, none of these therapists were court-ordered experts; rather, they were privately

retained healthcare providers who commendably and properly advocated for what their

professional judgment suggested was the most cautious course for their clients. However,

to suggest that the court must necessarily comply with the consensus of privately retained

mental health professionals would be a complete abdication of a court’s role in these


                                              4
matters and render the statutory factors irrelevant. 2 Were such opinions entitled to

extraordinary weight, the Legislature would have, at a minimum, included expert opinions

as a specifically delineated factor under West Virginia Code § 48-10-502. Were their

opinions dispositive, as the dissents suggest, the Act would undoubtedly direct a family

court to make a referral and await the therapist’s verdict on whether visitation should occur.



              More importantly, however, the dissenting justices’ position that the

therapists’ testimony was disregarded is utterly meritless. It is precisely because of the

therapists’ wavering testimony that the family court amended its initial reunification

process with settled visitation increments, in lieu of a deferential reunification process, as

laid out in detail supra. The order on appeal places the decision of “if and when” the

children and respondents engage in joint therapy entirely to the reunification therapist.

(Emphasis added). Most significantly, it defers the ultimate issue of visitation almost

entirely to the judgment of the reunification professional, ordering that visitation “shall be

carried out in accordance with the recommendations of the reunification therapist.”

(Emphasis added). In so doing, after considering the weight of the statutory factors which

clearly favored visitation, the family court did exactly as the dissents insist: deferred the




       2
        By no means do I suggest, however, that these professionals were “hired guns.”
Rather, as the family court determined based upon testimony elicited from the therapists,
they were obligated to advocate for their clients, unconstrained by required statutory
considerations which go well beyond the subjective wishes of minor children and reflect
the Legislature’s attempted balance of competing rights and interests.
                                           5
logistical handling of whether and how visitation is to ensue squarely within the seasoned

judgment and supervision of an expert, the court-appointed reunification counselor.



              Next, the dissenting justices grossly oversimplify the weight to be given to

the wishes of the children and a fit parent, one dissent suggesting their unified preference

must prevail and stating that “ultimately the fit parent must be permitted to make good faith

decisions regarding her children.” If this were the law, there would be no need for

grandparent visitation litigation at all. When grandparent visitation litigation ensues, there

is already a conflict between a parent and the grandparents, by definition. The children,

depending on their ages, likely have a position on visitation aligning with one party or the

other. Under the dissenting justices’ approach, whichever party the children favor is the

victor. Here, because petitioner and the children were against visitation, one of the dissents

concludes their preferences were necessarily ignored—a conclusion that ignores the fact

that the statutory factors the family court was required to consider overwhelmingly weighed

in favor of visitation. According to the dissenting justices, should the party with whom the

children side hire an expert who advocates for their position, the matter is definitively

closed. None of this comports with the statutory requirements or the law on parental

preference.



              Primarily, however, the dissenting opinions simply misunderstand the role

the statutory factors contained in West Virginia Code § 48-10-502 serve in determining the

best interests of the child. Both dissenting opinions cavalierly and summarily declare the
                                              6
majority to be apathetic to the children’s best interests on the one hand, yet on the other

hand, entirely disregard the statutory factors which are expressly designed to inform the

determination of their best interests. The statutory factors are not merely a punch list

serving as window dressing for a court order which ultimately rules in favor of whatever a

parent and children want. Rather, the factors endeavor to provide objective information—

based on prior relationships, course of conduct, and the behaviors and abilities of the

parties—which creates a sliding scale designed to measure the benefit of grandparent

visitation to a child’s best interests. Should these factors demonstrate by a “preponderance

of the evidence” that visitation is in the best interest of the child, the court is obligated by

law to grant it. See W. Va. Code § 48-10-702 (2001).



              A litigated grandparent visitation case comes prefabricated with conflict.

The statutory factors so casually disregarded by the dissents aim to remove the blurring

effect of the parties’ complex relationships and interests; they seek to guide consideration

of a child’s best interests relative to a continued relationship with his or her grandparents.

Nothing in our statutory scheme permits a court to disregard these factors altogether and

make a determination based upon the greater weight of the parties’ biased preferences, all

under the auspices of the predominating “best interests.” Rather, the factors are to be

utilized to create a fuller understanding of the parties’ historical relationships and present

abilities, free from the bias of the litigants, with the ultimate goal of an impartial arbiter

determining what is likely in a child’s short-term, long-term, and large-scale “best

interests.”
                                               7
              In the same breath that the dissenting justices accuse the majority of giving

the statutory factors too much weight, they afford them exactly none. In accusing the

majority of giving a fit parent’s preference no weight, the dissents lend it dispositive

weight. In vilifying the family court and the grandparents for presumptuously deciding

they “knew better” what was in the children’s interests, the dissents do precisely the same.

It is exactly this type of case for which our standard of review was designed, allowing the

lower courts with first-hand observations and interactions with the affected parties to make

carefully discerned determinations and create remedies which best serve complex familial

relationships, all in compliance with applicable law. The dissents do nothing more than

denigrate the undeniable care with which the family court handled this most delicate matter

and seek to substitute their own “better” judgment in a case they view strictly on a cold

record, from arms-length.



              Accordingly, I concur in the majority’s affirmance of the family and circuit

courts’ orders.




                                             8